PARKER, J. (concurring). I concur in the denial of the motion for rehearing in this case. In so doing I desire to state that I feel bound by the controlling authority of the Circuit Court of Appeals and of the Supreme Court of the United States as to the right of the implied licensee to graze the public domain, and in so doing, if necessary, to cross lands held in private ownership. The holding of the federal courts is based upon the provisions of Act Feb. 25, 1885, c. 149, 23 Stat. 321, which has been interpreted by them to absolutely prohibit' any person, by any means, from obstructing the free passage or transit over or through the public lands. And in the case of the owner of alternate railroad sections, he is held not to have the right, by any means whatever, to prevent the passage to or use of the even-numbered sections within the range of his holdings of odd-numbered sections, where such even-numbered sections are owned by the government. This conclusion is contrary to the ordinary rules governing property rights, and is no doubt induced by the terms of the statute as construed. A different conclusion, which, commends* itself to me, was reached in United States v. Rindg (D. C.) 208 Fed. 611. Feeling bound, however, by the decisions referred to in the opinion of Mr. Justice Roberts, I concur in the disposition heretofore made of this case, with such correction in the statement of facts as has been made by him.  [3] In regard to the right of way over the sections held in private ownership, I think the well-known principles governing easements should apply, to the effect that in the exercise of the easement the utmost reasonable care is to be exercised by the claimant of'the easement so as to do the least damage to the servient estate. Practically applied to such circumstances as exist in this case, these principles would require the crossing of herds of animals at section corners, rather than at any other place upon the alternate sections held in private ownership. HANNA, C. J., concurs in the foregoing.